        Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 1 of 32




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LINDA BONNIE SCRIPNICENCU,
                                                      CIVIL ACTION NO.: 2:19-CV-05280-GAM
                Plaintiff,
                                                                           Civil Action
                v.

 LSF9 MASTER PARTICIPATION TRUST, et
 al.
           Defendants.



       PLAINTIFF’S MOTION TO RECONSIDER PURSUANT TO F.R.C.P. 60(b)

                                            SUMMARY

       Pursuant to 60(b)(1), (2), (4) and (6) “ the court may relieve a party or its legal

representative from a final judgment, order, or proceeding for the following reasons: (1) mistake,

inadvertence, surprise, or excusable neglect (2) newly discovered evidence that, with reasonable

diligence, could not have been discovered in time to move for a new trial under Rule 59(b)… (4)

the judgment is void; … (6) any other reason that justifies relief.”. We file this motion regarding

the order to grant dismissal. We plead with the court to not only amend its prior order and opinion

entered back on August 18, 2020. – Opinion was not actually handled with the proper standard

in regards to facts.

                       MATERIAL FACTS AND PROCEDURAL POSTURE


       Initially, Plaintiff attempted to reach out to Suntrust (the servicer at the time) for assistance

with their mortgage. Suntrust was unwilling to help and specifically was unwilling to speak with

Plaintiff for years; only to her late husband. They claimed she had no interest and as such, were




                                                  1
DocuSign Envelope ID: B47F5952-FAE9-470E-AC16-E4A7F2F330FC
                      Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 2 of 32




                                      CERTIFICATION OF LINDA BONNIE SCRIPNICENCU


                     1. Initially, I attempted to reach out to Suntrust (the servicer at the time) for assistance

                         with their mortgage.

                     2. Suntrust was unwilling to help and specifically was unwilling to speak with I for years;

                         only to my late husband.

                     3. They claimed I had no interest and as such, were unwilling to speak with me.

                     4. While Suntrust was not directly responsible for the actions in this complaint, their

                         failure to properly address the situation exacerbated the situation.

                     5. One afternoon, I arrived home to see many missed calls from an unknown number.

                     6. I returned the calls to find that it was Seterus attempting to make contact.

                     7. They stated that my name was not on the mortgage; therefore they could not speak with

                         my or disclose any information pertaining to the mortgage.

                     8. That was incorrect I explained to them that my name was in fact on the mortgage, yet

                         they insisted I have George, my former husband, contact them.

                     9. I told them that George had recently returned to work and would not be home until very

                         late due to overtime.

                     10. The representative that I was speaking with told me that George’s work hours were not

                         an issue, that he could call late, as for their company could be contacted amongst

                         different time zones.

                     11. George returned Seterus’ call and was informed that the company had made a

                         miscalculation with their monthly payments.

                     12. He was told that instead of $1,900 per month, they were supposed to be paying $2,900

                         per month.
DocuSign Envelope ID: B47F5952-FAE9-470E-AC16-E4A7F2F330FC
                      Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 3 of 32




                     13. This was disheartening to hear, especially since George had to explain that if they made

                         payments that large, they would have nothing left to pay for any other monthly

                         expenses.

                     14. He tried to negotiate this price for several hours but ended his phone call without

                         success.

                     15. At a later date, Seterus sent I and my former husband a message via FedEx that they

                         would accept a payment amount of $1,600 per month.

                     16. Abruptly after this notification, my husband, George, passed away.

                     17. The morning of his passing, I received a phone call from Seterus.

                     18. During this phone call, I informed the company of my loss.

                     19. At a loss for words, the representative said that I would call back in five days.

                     20. After five days, I received the phone call that I was expecting and was asked whether

                         or not I planned to stay in my home.

                     21. This phone call involved my, a female representative, and two males participating in

                         the background on Seterus’ end.

                     22. I felt that the call was set up as a tactic of intimidation.

                     23. The primary individual who was causing my the severe stress was Ross Bowman.

                     24. With the loss I was still grieving over, I was unable to give the company an answer.

                     25. I did not feel that I could trust them to receive payments from my without abruptly

                         altering the payment amount like they had before.

                     26. Immediately after, I sought the legal services of Attorney Robert Birch.

                     27. I signed a retainer as of May 18, 2014 for $3,500.00 to hire Robert Birch, I wrote the

                         check for $3,500.00 on May 28, 2014.
DocuSign Envelope ID: B47F5952-FAE9-470E-AC16-E4A7F2F330FC
                      Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 4 of 32




                     28. Under the advisement of Robert Birch, I visited the Bucks County Courthouse to

                         receive the property records for my home.

                     29. Once I obtained these records, I turned them over to Mr. Birch and together they saw

                         that they showed that I was indeed a signer on the mortgage.

                     30. I paid Robert Birch attorney fees of $3,500.00 to represent my and he assured my that

                         he would handle it and contact my when necessary.

                     31. I was told not to communicate with Seterus or make payments until Mr. Birch made a

                         payment agreement.

                     32. For more than two years, I could make no payments on the mortgage as the foreclosure

                         action was pending and they would not accept these payments, nor was I permitted to

                         modify during that time as Mr. Birch did not get them to agree to do so, as he stated

                         initially that he would.

                     33. I would reach out to Mr. Birch weekly to stay updated and he insisted that he would be

                         the one to make contact if there were to be a development.

                     34. Mr. Birch mentioned to me that the case was moving slowly due to the Bucks County

                         Courthouse being flooded with similar cases.

                     35. Approximately two years later, I received a letter from the Court of Bucks County for

                         the summary judgment being entered to permit the foreclosure of my home.

                     36. This order was entered on August 19, 2016.

                     37. I frantically contacted Mr. Birch right away and he was surprised as he told my he did

                         not receive the order and was unsure as to why I did.

                     38. He then informed me that he may not have gotten the same letter as I did due to his

                         office relocation during the time he was representing my.
DocuSign Envelope ID: B47F5952-FAE9-470E-AC16-E4A7F2F330FC
                      Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 5 of 32




                     39. I felt that he neglected to keep my informed, as his client, of his office location, and

                         this posed an issue.

                     40. Mr. Birch then, in response to my panic over the disclosure letter, told my he had not

                         made my any guarantees when in fact, he had promised to work out a resolution with

                         Seterus.

                     41. Further, he specifically told my that it was my fault, since I had not being paying my

                         mortgage for two years.

                     42. The same day I received the foreclosure letter, I researched my case online to discover

                         that during the time that Robert Birch had been representing my case, he had made

                         several errors in the case.

                     43. During the many months between updates on my case, I would contact him and he

                         would tell my that there were no new developments and that the courts were still

                         behind.

                     44. On September 15, 2016 Defendant Birch, when asked about a loan modification that

                         he told I he had been working on during the two years he had the case stated “I did

                         not do any modification. Linda may have done one herself”.

                     45. This was inaccurate, and a complete misrepresentation, as he told my not to speak

                         with any of the servicers and that he would handle the matter and that was my

                         understanding.

                     46. A praecipe to enter judgment was then filed on March 20, 2017.

                     47. Further, the day the Foreclosure sale notice was delivered to me, Mr. Birch said that it

                         was my fault, that I did not pay the mortgage, and that it was not his fault.
DocuSign Envelope ID: B47F5952-FAE9-470E-AC16-E4A7F2F330FC
                      Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 6 of 32




                     48. This all showed my that he had been failing to actually keep my up to date and send

                         my the necessary documents I needed in order to comply with the courts. My goal had

                         always been to come to an agreement on a fair payment price in order to keep my home,

                         and made this clear to Birch the day he was hired.

                     49. After firing Mr. Birch and hiring the current counsel, I was able to procure a new

                         modification agreement in March, 2018.

                     50. I has been paying on it ever since, even with the payment fluctuations.

                     51. In order to do so however, I had to file a bankruptcy in order to do so, since due to Mr.

                         Birch’s failure to act, a Sheriff Sale had been scheduled.

                     52. Further, this new agreement now extended a new forty years, until April 1, 2058.

                     53. Further, there was a substantial amount of principal added to this new modification.

                     54. My total payment was then set at $1,543.63, and that should have never changed, as

                         the loan modification never called for it, even though my alleged payments have now

                         fluctuated wildly, as broken down below.

                     55. While I accepted this modification, it was essentially under duress, as the other choice

                         was to lose my home.

                     56. Further, the modification agreement admits that there is additional principal being

                         added in of $65.380.99.

                     57. There was no basis for this, nor has the servicer ever produced it.

                     58. Additionally, the payments being set at $1,543.63 shows that the original amount

                         offered of $1,900.00 was correct in the first place, and that the $1,600.00 was not a

                         “gift” or “favor” but that the $2,900.00 was in error, contrary to what the court seemed

                         to indicate in its earlier opinion.
DocuSign Envelope ID: B47F5952-FAE9-470E-AC16-E4A7F2F330FC
                      Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 7 of 32




                     59. But for the actions of Defendants Caliber Home Loans (Caliber), Seterus, Inc. LSF9

                         MASTER PARTICIPATION TRUST (LSF9), Shellpoint Mortgage Servicing, and Mr.

                         Cooper (Bank defendants) and the failure to properly act by Defendant Birch, this

                         additional amount never would have been added in to the modification, nor would I

                         have been responsible for making payments for such a new extended period of time.

                     60. It is specifically alleged that the different amounts quoted by Seterus as discussed

                         above, such as raising the amount owed by $1,000.00 caused a substantial amount to

                         be added into the principal amount owed, as once the Foreclosure case was filed,

                         payments would not be accepted.

                     61. Further, if Defendant Birch had properly applied for a modification as he was hired to

                         do, then the case would not have languished either, and the amount owed would not

                         have increased as much.

                     62. Due solely to the actions of I and my current attorney, a Praecipe to Vacate judgment

                         was filed on June 29, 2018 and a Praecipe To Discontinue & End was finally filed on

                         July 2, 2018.

                     63. This means that there are no judgments that can be relied on from that case, as the

                         Foreclosure has been dismissed, and as such, the fact it was filed should not be held

                         against me as was argued in the prior motions and cited in the opinion, but was only

                         permitted to proceed because of the actions of the Bank Defendants and Defendant

                         Birch.

                     64. Further however, in the case, defendants admitted that LSF9 was the party who was

                         responsible for all of these egregious acts and as such, is responsible for the actions of

                         its servicers.
DocuSign Envelope ID: B47F5952-FAE9-470E-AC16-E4A7F2F330FC
                      Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 8 of 32




                     65. As such, they cannot now claim they are not responsible for the actions taken in this

                         complaint by their servicers, as they are estopped from such a fundamentally false

                         claim.

                     66. Further, the payment that I am now paying, could have been received years ago, prior

                         to the Foreclosure action being filed and prior to the bankruptcy being needed, but

                         because of the various actions and inactions taken by Defendants, I had to have my

                         credit ruined in order to obtain the same “benefit” I was entitled to years before and

                         accrue $65.380.99 in additional principal, as well as pay thousands in attorneys fees.

                     67. These alone are substantial ascertainable losses that I incurred.

                     68. The loan modification discussion that occurred prior to the Foreclosure with Seterus,

                         during one of the most difficult times of My life, was purely denied previously for the

                         unjust enrichment of LSF9, Caliber, and Mr. Cooper.

                     69. I spoke with Richard at Caliber Home Loans on 9/3/19. Badge #27882 .

                     70. I was told I has a negative balance of $29,000.00 in escrow.

                     71. I had received no prior warning of this, and this amount was apparently in addition to

                         the escrow arrearage that had already been included as part of the modification.

                     72. As such, my mortgage payment was being increased due to taxes and insurance by

                         $3,600 a year.

                     73. I was further informed that was in addition to the approximately $70,000.00 in arrears

                         that was put on the back of loan.

                     74. The was approximately an increase of $332 per month, which put a substantial financial

                         strain on I due to the fact I am a widow on a fixed income.

                     75. At no time however, have I failed to make a payment.
DocuSign Envelope ID: B47F5952-FAE9-470E-AC16-E4A7F2F330FC
                      Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 9 of 32




                     76. I made the $1,875.89 payments from October 1, 2019 through January, 2020.

                     77. It was not until February, 2020 when it dropped, but not back to what it was, instead to

                         approximately $1,606.00.

                     78. Once again, the fact the payment, even increased, is now at $1,606.00, shows that the

                         “payment of $1,600 per month” was not “$300 less than the amount they were already

                         being undercharged” but the actual amount owed, which is why the higher amounts

                         being quoted amounted to the substantial claims we have asserted.

                     79. At no time, has any party indicated that the amount actually owed was $2,900, $1,900

                         or anything close to those mistaken amounts, so it is unclear why the court claimed in

                         their facts, which are supposed to be found in favor of me, why that was the case.

                     80. It is also worth noting that even though Shellpoint Mortgage Servicing (Shellpoint)

                         became the servicer on November 1, 2019, my payments were still being accepted by

                         Caliber.

                     81. Nonetheless, neither Shellpoint nor Caliber has been able to clarify how such an

                         egregious amount was accrued as an escrow deficiency, nor why the payments were

                         changed without warning, then suddenly changed back.

                     82. This too is a seeming breach of contract of the new Loan modification, which I has

                         been current on for almost two years.

                     83. This too has caused great strain on me.

                     84. As such, the total actual damages incurred because of the Defendants’ actions was

                         $166,021.88 with new actual damages being incurred at the rate of $62.37 for the

                         increased payments above and beyond what was agreed to in the loan modification.

                     85. These were the facts when the opinion was entered on August 18, 2020.
DocuSign Envelope ID: B47F5952-FAE9-470E-AC16-E4A7F2F330FC
                     Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 10 of 32




                     86. It should be noted, at the outset, that the opinion relies, in large part, on the Foreclosure

                         matter, even though the court knew, or should have known that the case had been

                         dismissed, because a modification had been entered into, as was stated in the second

                         amended complaint.

                     87. It should be noted, that I have not missed a payment, even to this day.

                     88. It is unclear why the court did not fully consider these facts when entering its opinion,

                         and why it phrased it’s facts in such a way that was seemingly biased against me.

                     89. I had been recovering from some medical issues since mid-2020, yet now that I is

                         further along, I was shocked that the court turned a blind eye to Defendants Caliber

                         Home Loans (Caliber), Seterus, Inc. LSF9 MASTER PARTICIPATION TRUST

                         (LSF9), Shellpoint Mortgage Servicing, and Mr. Cooper (Bank defendants)’s actions,

                         as well as dismissing the case with prejudiced against Birch, when he had not filed a

                         single item in defense of his actions.

                     90. In the court’s foot note, it is stated that the case against him is dismissed, yet there is

                         no reasoning for this.

                     91. As such, if the case is to be dismissed, the state court claims should be remanded so

                         they can proceed, or, what should occur is this case be permitted to proceed on its

                         merits.


                                                       VERIFICATION

                       I, LINDA BONNIE SCRIPNICENCU the undersigned, certify that the facts set forth in

            the foregoing legal document are true and correct to the best of my knowledge, or information,

            and belief. I make this Verification subject to the penalties of 18 Pa. C.S. Section 4904 relating to
DocuSign Envelope ID: B47F5952-FAE9-470E-AC16-E4A7F2F330FC
                     Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 11 of 32




            unsworn falsification to authorities which provides that if I knowingly make false statements, I

            may be subject to criminal penalties.



                                                               ______________________________________
                                                               LINDA BONNIE SCRIPNICENCU
        Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 12 of 32




unwilling to speak with her. While Suntrust was not directly responsible for the actions in this

complaint, their failure to properly address the situation exacerbated the situation.


       One afternoon, Plaintiff Scripnicencu arrived home to see many missed calls from an

unknown number. Ms. Scripnicencu returned the calls to find that it was Seterus attempting to

make contact. They stated that her name was not on the mortgage; therefore they could not speak

with her or disclose any information pertaining to the mortgage. That was incorrect Ms.

Scripnicencu explained to them that her name was in fact on the mortgage, yet they insisted Ms.

Scripnicencu have George, her former husband, contact them. Ms. Scripnicencu told them that

George had recently returned to work and would not be home until very late due to overtime. The

representative that Ms. Scripnicencu was speaking with told her that George’s work hours were

not an issue, that he could call late, as for their company could be contacted amongst different time

zones. George returned Seterus’ call and was informed that the company had made a

miscalculation with their monthly payments. He was told that instead of $1,900 per month, they

were supposed to be paying $2,900 per month. This was disheartening to hear, especially since

George had to explain that if they made payments that large, they would have nothing left to pay

for any other monthly expenses. He tried to negotiate this price for several hours but ended his

phone call without success. At a later date, Seterus sent Ms. Scripnicencu and her former husband

a message via FedEx that they would accept a payment amount of $1,600 per month.


“Facts misrepresented:

Then, in late-2013 or early-2014, the Scripnicencus received communication from the loan servicer,
Seterus, indicating that their mortgage payment of $1,900 per month was $1,000 lower than it
should have been. (SAC ¶¶ 15-16.) Nevertheless, Seterus sent the Scripnicencus a letter via FedEx,
stating that it would accept a payment of $1,600 per month, or $300 less than the amount they
were already being undercharged. (SAC ¶ 19.)

       ”
                                                  2
        Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 13 of 32




       Abruptly after this notification, Ms. Scripnicencu’s husband, George, passed away. The

morning of his passing, Ms. Scripnicencu received a phone call from Seterus. During this phone

call, Ms. Scripnicencu informed the company of her loss. At a loss for words, the representative

said that she would call back in five days. After five days, Ms. Scripnicencu received the phone

call that she was expecting and was asked whether or not she planned to stay in her home. This

phone call involved her, a female representative, and two males participating in the background

on Seterus’ end. Ms. Scripnicencu felt that the call was set up as a tactic of intimidation. The

primary individual who was causing her the severe stress was Ross Bowman. With the loss Ms.

Scripnicencu was still grieving over, Ms. Scripnicencu was unable to give the company an answer.

Ms. Scripnicencu did not feel that she could trust them to receive payments from her without

abruptly altering the payment amount like they had before. Immediately after, Ms. Scripnicencu

sought the legal services of Attorney Robert Birch.


       Plaintiff signed a retainer as of May 18, 2014 for $3,500.00 to hire Robert Birch, she wrote

the check for $3,500.00 on May 28, 2014. Under the advisement of Robert Birch, Ms. Scripnicencu

visited the Bucks County Courthouse to receive the property records for her home. Once Ms.

Scripnicencu obtained these records, she turned them over to Mr. Birch and together they saw that

they showed that she was indeed a signer on the mortgage. Ms. Scripnicencu paid Robert Birch

attorney fees of $3,500.00 to represent her and he assured her that he would handle it and contact

her when necessary. Ms. Scripnicencu was told not to communicate with Seterus or make

payments until Mr. Birch made a payment agreement.




                                                3
        Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 14 of 32




       “For more than two years, Plaintiff made no payments on the mortgage as the

foreclosure action wended its way through the court system. (SAC ¶¶ 35-38.)” – they would

not accept these payments, nor was she permitted to modify during that time


       Ms. Scripnicencu would reach out to Mr. Birch weekly to stay updated and he insisted that

he would be the one to make contact if there were to be a development. Mr. Birch mentioned to

her that the case was moving slowly due to the Bucks County Courthouse being flooded with

similar cases.


       Approximately two years later, Ms. Scripnicencu received a letter from the Court of Bucks

County for the summary judgment being entered to permit the foreclosure of her home. This order

was entered on August 19, 2016. Ms. Scripnicencu frantically contacted Mr. Birch right away and

he was surprised as he told her he did not receive the order and was unsure as to why Ms.

Scripnicencu did. He then informed her that he may not have gotten the same letter as Ms.

Scripnicencu did due to his office relocation during the time he was representing her. Ms.

Scripnicencu felt that he neglected to keep her informed, as his client, of his office location, and

this posed an issue. Mr. Birch then, in response to her panic over the disclosure letter, told her he

had not made her any guarantees when in fact, he had promised to work out a resolution with

Seterus. Further, he specifically told her that it was her fault, since she had not being paying her

mortgage for two years. The same day Ms. Scripnicencu received the foreclosure letter, Ms.

Scripnicencu researched her case online to discover that during the time that Robert Birch had

been representing her case, he had made several errors in the case. During the many months

between updates on her case, Ms. Scripnicencu would contact him and he would tell her that there

were no new developments and that the courts were still behind.



                                                 4
        Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 15 of 32




       On September 15, 2016 Defendant Birch, when asked about a loan modification that he

told Plaintiff he had been working on during the two years he had the case stated “I did not do

any modification. Linda may have done one herself, so you need to ask her. ” This was

inaccurate, and a complete mispreresentations, as he told her not to speak with any of the

servicers and that he would handle the matter and that was her understanding. A praecipe to

enter judgment was then filed on March 20, 2017. Further, the day the Foreclosure sale notice was

delivered to Ms. Scripnicencu, Mr. Birch said that it was her fault, that she did not pay the

mortgage, and that it was not his fault. This all showed her that he had been failing to actually keep

her up to date and send her the necessary documents Ms. Scripnicencu needed in order to comply

with the courts. Ms. Scripnicencu’s goal had always been to come to an agreement on a fair

payment price in order to keep her home, and made this clear to Birch the day he was hired.


       After firing Mr. Birch and hiring the current counsel, Ms. Scripnicencu was able to procure

a new modification agreement in March, 2018. She has been paying on it ever since, even with

the payment fluctuations. In order to do so however, she had to file a bankruptcy in order to do

so, since due to Mr. Birch’s failure to act, a Sheriff Sale had been scheduled. Further, this new

agreement now extended a new forty years, until April 1, 2058. Further, there was a substantial

amount of principal added to this new modification.


       Her total payment was then set at $1,543.63, and that should have never changed, as the

loan modification never called for it, even though her alleged payments have now fluctuated

wildly, as broken down below. While she accepted this modification, it was essentially under

duress, as the other choice was to lose her home. Further, the modification agreement admits that

there is additional principal being added in of $65.380.99. There was no basis for this, nor has the

servicer ever produced it. Additionally, the payments being set at $1,543.63 shows that he original

                                                  5
        Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 16 of 32




amount offered of $1,900.00 was correct in the first place, and that the $1,600.00 was not a “gift”

or “favor” but that the $2,900.00 was in error. [reference this with the judge’s statements]


        But for the actions of Defendants Caliber Home Loans (Caliber), Seterus, Inc. LSF9

MASTER PARTICIPATION TRUST (LSF9), Shellpoint Mortgage Servicing, and Mr. Cooper

(Bank defendants) and the failure to properly act by Defendant Birch, this additional amount never

would have been added in to the modification, nor would Plaintiff have been responsible for

making payments for such a new extended period of time. It is specifically alleged that the different

amounts quoted by Seterus as discussed above, such as raising the amount owed by $1,000.00

caused a substantial amount to be added in to the principal amount owed, as once the Foreclosure

case was filed, payments would not be accepted. Further, if Defendant Birch had properly applied

for a modification as he was hired to do, then the case would not have languished either, and the

amount owed would not have increased as much.


        Due solely to the actions of Ms. Scripnicencu and her current attorney, a Praecipe to Vacate

judgment was filed on June 29, 2018 and a Praecipe To Discontinue & End was finally filed on

July 2, 2018. This means that there are no judgments that can be relied on from that case, as the

Foreclosure has been dismissed, and as such, the fact it was filed should not be held against

Plaintiff as was argued in the prior motions and cited in the opinion, but was only permitted to

proceed because of the actions of the Bank Defendants and Defendant Birch.


        Further however, in the case, defendants admitted that LSF9 was the party who was

responsible for all of these egregious acts and as such, is responsible for the actions of its servicers.

As such, they cannot now claim they are not responsible for the actions taken in this complaint by

their servicers, as they are estopped from such a fundamentally false claim. Further, the payment


                                                   6
        Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 17 of 32




that Plaintiff is now paying, could have been received years ago, prior to the Foreclosure action

being filed and prior to the bankruptcy being needed, but because of the various actions and

inactions taken by Defendants, she had to have her credit ruined in order to obtain the same

“benefit” she was entitled to years before and accrue $65.380.99 in additional principal, as well as

pay thousands in attorneys fees. These alone are substantial ascertainable losses that Plaintiff

incurred. The loan modification discussion that occurred prior to the Foreclosure with Seterus,

during one of the most difficult times of Plaintiff’s life, was purely denied previously for the unjust

enrichment of LSF9, Caliber, and Mr. Cooper.


        Plaintiff spoke with Richard at Caliber Home Loans on 9/3/19. Badge #27882 . She was

told she has a negative balance of $29,000.00 in escrow. She had received no prior warning of this,

and this amount was apparently in addition to the escrow arrearage that had already been included

as part of the modification. As such, her mortgage payment was being increased due to taxes and

insurance by $3,600 a year. She was further informed that was in addition to the approximately

$70,000.00 in arrears that was put on the back of loan. The was approximately an increase of $332

per month, which put a substantial financial strain on Plaintiff due to the fact she is a widow on a

fixed income. At no time however, has Plaintiff failed to make a payment. She made the $1,875.89

payments from October 1, 2019 through January, 2020. It was not until February, 2020 when it

dropped, but not back to what it was, instead to approximately $1,606.00. once again, the fact the

payment, even increased, is now at $1,606.00, shows that the “payment of $1,600 per month” was

not “$300 less than the amount they were already being undercharged” but the actual amount

owed, which is why the higher amounts being quoted amounted to the substantial claims we have

asserted. At no time, has any party indicated that the amount actually owed was $2,900, $1,900 or




                                                  7
        Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 18 of 32




anything close to those mistaken amounts, so it is unclear why the court claimed in their facts,

which are supposed to be found in favor of Plaintiff, why that was the case.


       It is also worth noting that even though Shellpoint Mortgage Servicing (Shellpoint) became

the servicer on November 1, 2019, her payments were still being accepted by Caliber.

Nonetheless, neither Shellpoint nor Caliber has been able to clarify how such an egregious amount

was accrued as an escrow deficiency, nor why the payments were changed without warning, then

suddenly changed back. This too is a seeming breach of contract of the new Loan modification,

which Plaintiff has been current on for almost two years. This too has caused great strain on

Plaintiff. As such, the total actual damages incurred because of the Defendants’ actions was

$166,021.88 with new actual damages being incurred at the rate of $62.37 for the increased

payments above and beyond what was agreed to in the loan modification.


       These were the facts when the opinion was entered on August 18, 2020. It should be noted,

at the outset, that the opinion relies, in large part, on the Foreclosure matter, even though the court

knew, or should have known that the case had been dismissed, because a modification had been

entered into, as was stated in the second amended complaint. It should be noted, that Plaintiff has

not missed a payment, even to this day. It is unclear why the court did not fully consider these

facts when entering its opinion.


       Plaintiff had been recovering from some medical issues since mid-2020, yet now that she

is further along, she was shocked that the court turned a blind eye to Defendants Caliber Home

Loans (Caliber), Seterus, Inc. LSF9 MASTER PARTICIPATION TRUST (LSF9), Shellpoint

Mortgage Servicing, and Mr. Cooper (Bank defendants)’s actions, as well as dismissing the case

with prejudiced against Birch, when he had not filed a single item in defense of his actions. In the


                                                  8
        Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 19 of 32




court’s foot note, it is stated that the case against him is dismissed, yet there is no reasoning for

this. As such, if the case is to be dismissed, the state court claims should be remanded so they can

proceed, or, what should occur is this case be permitted to proceed on its merits.


                                      LEGAL ARGUMENT

       “On motion and just terms, the court may relieve a party or its legal representative from a

final judgment, order, or proceeding for the following reasons: (2) newly discovered evidence that,

with reasonable diligence, could not have been discovered in time to move for a new trial under

Rule 59(b); and (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or

misconduct by an opposing party”. Rule 60(b) thus provides “a grand reservoir of equitable power

to do justice in a particular case.” Cox v. Horn, 757 F.3d 113, 122 (3d Cir. 2014) (internal quotation

marks omitted), cert. denied sub nom. Wetzel v. Cox, 135 S. Ct. 1548 (2015). As made patent in

Coltec Industries, Inc. v. Hobgood, a movant’s particular situation in the context of a Rule 60(b)(6)

motion is vitally important. Coltec Industries, Inc. v. Hobgood 280 F.3d 262, 274–75 (3d Cir.

2002). Additionally, pursuant to F.R.C.P. 60(c) a motion under Rule 60(b) must be made within a

reasonable time—and for reasons (1), (2), and (3) no more than a year after the entry of the

judgment or order or the date of the proceeding. Nowhere in Local R. Civ. P. 7.1(g) does it state

the time frame for a motion pursuant to rule 60(b) is modified in any way.


       The facts of the case are certified by Plaintiff as accurate, and the court should have given

then difference merited by the 12(b)(6) standard, and not disregarded out of hand as appears to be

the case as “difficult to determine” claiming that are indecipherable. (See Exhibit A Plaintiff’s

Certification). As the court acknowledges, they do, in fact, hinge on “a series of misrepresentations

and deceptive conduct in which Defendants” engaged. These were accurate, and now certified to

by Plaintiff, and should be given the proper deference. As the court states, the applicable standard

                                                  9
        Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 20 of 32




is from Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). that “a motion to dismiss

pursuant to Fed.R.Civ.P. Rule 12(b)(6), the Court accepts the well-pleaded factual allegations of

the complaint as true, and draws all reasonable inferences therefrom in favor of the plaintiff.”

Armstrong Surgical Center, Inc. v. Armstrong County Memorial Hospital, 185 F.3d 154, 155 (3d

Cir. 1999). A claim should not be dismissed for failure to state a claim unless it appears beyond a

doubt that the non-moving party can prove no set of facts in support of its allegations which would

entitle it to relief. Conley v. Gibson, 355 U.S. 41, 45-46 (1957); Marshall-Silver Construction Co.

v. Mendel, 894 F.2d 593, 595 (3d Cir. 1990).


       In making this determination, the court must construe the pleading in the light most

favorable to the non-moving party. Budinsky v. Pennsylvania Dept. of Environmental Resources,

819 F.2d 418, 421 (3d Cir. 1987). As the United States Court of Appeals for the Third Circuit

explained: “A Rule 12(b)(6) motion will be granted "`if it appears to a certainty that no relief could

be granted under any set of facts which could be proved.'" Evancho v. Fisher, 423 F.3d 347, 351

(3d Cir. 2005) (quoting D.P. Enter. Inc. v. Bucks County Cmty. Coll., 725 F.2d 943, 944 (3d Cir.

1984)). We must accept all factual allegations in [plaintiff's] complaint as true, but we are not

compelled to accept "unsupported conclusions and unwarranted inferences," Schuylkill Energy

Res., Inc. v. Pa. Power Light Co., 113 F.3d 405, 417 (3d Cir. 1997), or "a legal conclusion couched

as a factual allegation," Papasan v. Allain, 478 U.S. 265, 286 (1986).” Baraka v. McGreevey, 481

F.3d 187, 195 (3d Cir. 2007).


       I.      THE UTPCPL CLAIM SHOULD PROCEED


       Pennsylvania’s Unfair Trade Practices and Consumer Protection Law (UTPCPL), 73 P.S.

§ 201-1, et seq., states an extensive definition of conduct deemed to be "unfair methods of


                                                 10
        Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 21 of 32




competition" and "unfair or deceptive acts or practices." At all times relevant and material hereto

the Plaintiff were consumers of the Defendants goods and services and as such the conduct of the

Defendants and the transaction was governed by the Pennsylvania’s Unfair Trade Practices and

Consumer Protection Law (UTPCPL), 73 Pa. C.S. § 201-1 et seq. Section 201-2(4) lists twenty

enumerated practices which constitute actionable practices that may be considered “unfair methods

of competition” or “unfair or deceptive acts or practices.” 73 P.S. Section 201-2(4)(i)-(xx).

Additionally, other practices, such as the ones in this case, can also be includes under the “catchall

provision,” codified at 73 P.S. Section 201-2(4)(xxi). The UTPCPL provides that: “The court may,

in its discretion, award up to three times the actual damages sustained….” UTPCPL, 73 P.S. §

201-9.2. In Bennett v. A.T. Masterpiece Homes, 2012 Pa. Super 60 (2012) the Superior Court held

that amendments to the UTPCPL eliminated the requirement of showing common law fraud thus

making the UTPCPL a broader remedy than allowed under a common law fraud theory. The

appropriate standard, pursuant to the language of the 1996 amendment, permitted catchall liability

for deceptive conduct, not fraud. Id. at 6. The Superior Court has held, based on policy

considerations, that the private-right-of-action provision of the UTPCPL extends to real estate

transactions, Gabriel v. O'Hara, 368 Pa. Super. 383, 388-92, 534 A.2d 488, 491-93 (1987). The

actions of the Bank Defendants individually and/or jointly, were performed in direct contradiction

to their promises of superior services and conduct, but instead for their own financial self-interests,

in detriment to the rights and position of the Plaintiff. Specifically, as stated above, they caused an

ascertainable loss of actual damages of over $166,021.88, damage to Plaintiff’s credit and new

actual damages being incurred at the rate of $62.37 for the increased payments above and beyond

what was agreed to in the loan modification. In additional, there was the pain and suffering Plaintiff

suffered, that is also an ascertainable loss as well.



                                                  11
        Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 22 of 32




       II.     BREACH OF CONTRACT CLAIMS AGAINST ALL DEFENDANTS,

               INCLUDING BIRCH, SHOULD BE PERMITTED TO PROCEED


       In Pennsylvania, a breach of contract action involves (1) the existence of a contract, (2) a

breach of a duty imposed by the contract, and (3) damages. J.F. Walker Co., Inc. v. Excalibur Oil

Group, Inc.,792 A.2d 1269 (Pa.Super.2002). In a breach of contract action, damages are awarded

to compensate the injured party for loss suffered due to the breach. Maxwell v. Schaefer, 381

Pa. 13, 21, 112 A.2d 69, 73 (1955); Harman v. Chambers, 358 Pa. 516, 521, 57 A.2d 842, 845

(1948); Mancini v. Morrow, 312 Pa.Super. 192, 204, 458 A.2d 580, 586 (1983). The purpose of

damages is to put the plaintiff in the position he or she would have been in but for the breach. Id.

The measure of recovery and the method of evaluation that are adopted should in every

case be so adjusted as to attain as nearly as possible the purpose of our system of remedial justice.

Id.

       At all times relevant and material hereto the Defendants did breach the contractual terms

of the loan/note (contract) by engaging in deceptive and fraudulent practices as hereinbefore set

forth. Pennsylvania does not recognize a claim for breach of covenant of good faith and fair dealing

as an independent cause of action. Seiple v. Comty. Hosp. of Lancaster, No. 97-cv- 8107, 1998

U.S. Dist. LEXIS 5093, 1998 WL 175593, at E.D. Pa. April 14, 1998. Recent case law confirms

this as the prevailing rule in Pennsylvania. See, e.g., LSI Title Agency, Inc. v. Eval. Servs., Inc.,

2008 PA Super 126, 951 A.2d 384, 391 (Pa. Super.2008), appeal denied, 960 A.2d 841 (Pa.2008)

(citing cases holding that Pennsylvania does not recognize separate breach of contractual duty of

good faith and fair dealing where that claim is subsumed by separately pled breach of contract

claim.); JHE, Inc. v. SEPTA, No. 1790 NOV. TERM 2001, 2002 Phila. Ct. Com. Pl. LEXIS 78,

2002 WL 101894,1 at (Pa. Com. Pl. May 17, 2002) (”[T]he implied covenant of good faith does


                                                 12
        Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 23 of 32




not allow for a claim separate and distinct from a breach of contract claim . . . [A] claim arising

from a breach of the covenant of good faith must be prosecuted as a breach of contract claim, as

the covenant does nothing more than imply certain obligations into the contract itself.’) (collecting

cases from other jurisdictions adopting same rule) (emphasis in original); Commonwealth v. BASF

Corp., No. 3127, 2001 Phila. Ct. Com. Pl. LEXIS 95, 2001 WL 1807788, at (Pa. Com. Pl. Mar.15,

2001) (‘Pennsylvania law does not allow for a separate cause of action for breach of either an

express or implied duty of good faith, absent a breach of the underlying contract.’).

        Federal courts construing Pennsylvania law have adhered to the same rule. See e.g.,

Chanel, Inc. v. Jupiter Group, Inc., Civ. No. 3:04-CV-1540, 2006 U.S. Dist. LEXIS 43363, 2006

WL 1793223, at (M.D .Pa., June 27, 2006) (agreeing and citing cases holding that claim for breach

of good faith and fair dealing is not independent cause of action, but part of a breach of contract

claim); In re K-Dur Antitrust Litig., 338 F. Supp.2d 517, 549 (D.N.J. 2004) (‘Although

Pennsylvania imposes a duty of good faith and fair dealing on each party in the performance of

contracts, there is no separate cause of action for breach of these duties . . . .’) (citations omitted);

Blue Mt. Mushroom Co. v. Monterey Mushroom, Inc.., 246 F. Supp. 2d 394, 400-01 (E. D. Pa.

2002) (‘Pennsylvania law does not recognize a separate claim for breach of implied covenant of

good faith and fair dealing.’); McHale v. NuEnergy Group, No. Civ. A. 01- 4111, 2002 U.S. Dist.

LEXIS 3307, 2002 WL 321797, at (E.D. Pa. Feb.27, 2002) (internal citations omitted) (same)."

Under Pennsylvania law, parties asserting claims for breach of contract must allege the following

three elements: “(1) the existence of a contract, including its essential terms; (2) a breach of duty

imposed by the contract; and (3) resultant damages.” Alpart v. Gen. Land Partners, Inc., 574 F.

Supp. 2d 491, 502 (E.D. Pa. 2008) (citing CoreStates Bank, N.A. v. Cutillo, 723 A.2d 1053, 1058

(Pa. Super. Ct. 1999)); see also Mavrinac v. Emergency Med. Ass’n of Pittsburgh, No. 2:04 CV



                                                   13
        Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 24 of 32




1880, 2005 WL 2304995, at *8 (W.D. Pa. Sept. 21, 2005) (noting that to plead a breach of contract,

“a plaintiff must assert the existence of a valid and binding contract; that the plaintiff has complied

with [the] contract by performing her own obligations under it; [that] all conditions precedent were

fulfilled; [that] there was a breach of the contract; and [that] damages were incurred” (citing Pierce

v. Montgomery Cnty. Opportunity Bd., Inc., 884 F. Supp. 965, 970 (E.D. Pa. 1995))).

        In this case, the mortgage and loan modifications were the written agreements breached for

the bank defendants, and the agreement that Plaintiff entered into with Defendant Birch, is the

agreement that he breached. Further, even through the Foreclosure case Defendants refused to act

in good faith until they were practically forced to. As such, there is also a claim for a breach of

covenant of good faith and fair dealing and the aforementioned facts make this breach abundantly

clear. These actions caused the aforementioned actual damages of $166,021.88 and new actual

damages being incurred at the rate of $62.37 for the increased payments above and beyond what

was agreed to in the loan modification..

        As to Birch, under § 5525, an action based on a breach of contract must be commenced

within four years. It became clear that Birch breached his agreement September 15, 2016, when

he made it clear that he never pursued the loan modification, which is exactly what he was hired

to do in the first place to cure the deficiency.

        In Pennsylvania, a breach of contract action involves (1) the existence of a contract, (2) a

breach of a duty imposed by the contract, and (3) damages. J.F. Walker Co., Inc. v. Excalibur Oil

Group, Inc.,792 A.2d 1269 (Pa.Super.2002).

In a breach of contract action, damages are awarded to compensate the injured party for loss

suffered due to the breach. Maxwell v. Schaefer, 381 Pa. 13, 21, 112 A.2d 69, 73 (1955); Harman




                                                   14
        Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 25 of 32




v. Chambers, 358 Pa. 516, 521, 57 A.2d 842, 845 (1948); Mancini v. Morrow, 312 Pa.Super. 192,

204, 458 A.2d 580, 586 (1983).

The purpose of damages is to put the plaintiff in the position he or she would have been in but for

the breach. Id.

The measure of recovery and the method of evaluation that are adopted should in every

case be so adjusted as to attain as nearly as possible the purpose of our system of remedial justice.

Id.

Further, damages are not limited merely to attorneys fees in a matter like this. Coleman v. Morris,

58 A.3d 833 (Pa. 2012).

Damages can be claimed if “the alleged damages were such as would naturally and ordinarily

result from the breach, were reasonably foreseeable and within the contemplation of the parties at

the time they made the contract, and are capable of being proved with reasonable certainty.” Id.

In this case, we have that; not only the fees Plaintiff had to pay out to Defendant Birch, but also to

hire new counsel, as well as the damages she incurred from 1) Having to file bankruptcy, 2)

Damage to her credit for years without any attempts to modify her loan, 3) damage the additional

interest she is now forced to pay because of Birch’s delay for years of not actually attempting to

modify the loan and 4) consequential damages from the damaged credit, all of which can be shown

to cause material harm to plaintiff.

At all times relevant and material hereto the Defendant did breach the contractual terms of the

attorney representation agreement (contract) by failing to properly work for Plaintiff and for years,

did nothing to actually help her resolve the issues properly, and save her home.




                                                 15
           Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 26 of 32




       III.     THE UNJUST ENRICHMENT CLAIM SHOULD BE PERMITTED TO

                PROCEED


Under Pennsylvania law, a claim of unjust enrichment must allege the following elements: (1)

plaintiff conferred a benefit on the defendant; (2) the defendant appreciated the benefit; and (3)

acceptance and retention by the defendant of the benefits, under the circumstances, would make it

inequitable for the defendant to retain the benefit without paying for the value of the benefit. Com.

ex. rel. Pappert v. TAP Pharm. Prods., Inc., 885A.2d 1127 (Pa. Commw. 2005).

Because of the numerous aforementioned misrepresentations, Defendants have been unjustly

enriched at the expense of Plaintiff.

Defendants either through intentional actions or gross negligence have been enriched through their

actions.

Accordingly, Defendants are attempting to receive a benefit through the sale of Plaintiff’s home.

Specifically, this caused, at least in part, the actual damages of $166,021.88 and new actual

damages being incurred at the rate of $62.37 for the increased payments above and beyond what

was agreed to in the loan modification.

This was because had he not delayed in working towards resolving the matter properly, these

substantial arrears would not have accrued.


       IV.      RESPA CLAIMS MUST BE PERMITTED TO PROCEED


       In Puche, in regard to the damaged claim, the court stated “Damages, if awarded, would

not nullify the state court's foreclosure judgment, because it would not challenge the transfer of

the real property effectuated by the foreclosure.” Puche V. Wells Fargo Na, Civ. No. 16-05195

(DNJ June 22, 2017). As such, the court stated that “there is no question that a finding for


                                                 16
        Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 27 of 32




[damages] in this Court would not render the state court's judgment ineffectual.” Id. Violations of

RESPA, or of Defendant's contractual duty of good faith and fair dealing, do not implicate the

validity of the foreclosure judgment. Id. Further, since the Foreclosure case is now dismissed, it is

not relevant in this case. The court further makes clear in Bukowski v. Wells Fargo, that if a loan

servicer fails to abide by its borrower inquiry obligations, RESPA allows a plaintiff to recover two

types of damages. Bukowski v. Wells Fargo, No. 17-3253 3rd Cir., December 13, 2018. First, the

borrower may recover actual damages if he or she proves that (1) the loan servicer violated a

particular RESPA requirement and (2) actual damages were sustained “as a result of the failure.”

12 U.S.C. § 2605(f)(1)(A). See also Renfroe v. Nationstar Mortg., LLC, 822 F.3d 1241, 1246 (11th

Cir. 2016) (citing Turner v. Beneficial Corp., 242 F.3d 1023, 1028 (11th Cir.2001) (en banc)

(noting that “there must be a ‘causal link’ between the alleged [RESPA] violation and the

damages”). Second, a borrower may seek statutory damages up to $2,000 if the damages are based

on “a pattern or practice of noncompliance. . . .” 12 U.S.C. § 2605(f)(1)(B). In this case, the

damages are clear; the Defendants have caused Plaintiff severe damage from the actions as stated

in the Complaint.




       V.      ANY ALLEGED STATUTE OF LIMITATIONS WERE TOLLED, DUE TO THE

               ONGOING LITIGATION


       The statute of limitations in this case should be tolled because of the Continuing Violation

Doctrine, Continuing Tort Doctrine or for various equitable reasons. In Mandel v. M & Q

Packaging Corp., No. 11-3913, 2013 WL 141890 (3d Cir. Jan. 14, 2013), the U.S. Court of

Appeals for the Third Circuit "clarified" the application of the continuing violation doctrine as

defined by the U.S. Supreme Court in National Railroad Passenger Corp. v. Morgan, 536 U.S.

                                                 17
        Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 28 of 32




101 (2002). Prior to Morgan, the Third Circuit had adopted from Berry v. Board of Supervisors,

715 F.2d 971 (5th Cir. 1983), a non-exhaustive list of three factors to help distinguish between the

occurrence of isolated acts and a persistent, ongoing pattern of actions. In particular, Rush v. Scott

Specialty Gases, Inc., 113 F.3d 476 (3d Cir. 1997) and West v. Philadelphia Elec. Co., 45 F.3d

744, 755 (3d Cir. 1995), contained dicta explaining that the Fifth Circuit Court of Appeals

considered the (i) subject matter, (ii) frequency, and (iii) degree of permanence of the underlying

acts. However, Post-Morgan, the court held that permanency is not required. National Railroad

Passenger Corp. v. Morgan, 536 U.S. 101 (2002). Having clarified the continuing violation

doctrine post-Morgan, the Third Circuit determined that Mandel could proceed under a continuing

violation theory. Id. Indeed, the Court concluded that Mandel had alleged at least one act fell within

the statute of limitations period, and many of the acts that occurred prior to the applicable

limitations period involved similar conduct by the same individuals – thus suggesting a persistent,

ongoing pattern. Id.


       Additionally, while this rule is generally applied in a discrimination action, it has been

applied in other types of actions as well, and as such, can be used in this action to overcome the

statute of limitations. One example, is “Antitrust law” such as in Hanover Shoe, Inc. v. United

Shoe Machinery Corp., where at least some conduct made actionable under the antitrust laws is

"continuing" in nature. Hanover Shoe, Inc. v. United Shoe Machinery Corp., 392 U.S. 481 (1968).

See Gonzoga Law Review vol. 43:2, pages 308-326. In Hanover Shoe, Inc. v. United Shoe

Machinery Corp., the plaintiff alleged that the defendant had embraced a practice of leasing, but

not selling, its shoe manufacturing machines in order to monopolize the market for these devices.

Id. at 483-84. This policy had been in effect for several decades at the time of suit, and the

defendant invoked the statute of limitations as a defense. Id. at 495. The Supreme Court agreed


                                                 18
        Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 29 of 32




with the courts below that this claimed defense was of no avail to the alleged monopolist, observing

that: “We are not dealing with a violation which, if it occurs at all, must occur within some specific

and limited time span.... Rather, we are dealing with conduct which constituted a continuing

violation of the Sherman Act and which inflicted continuing and accumulating harm on [the

plaintiff].” Id. at 502 n.15.

        In a decision rendered three years later, Zenith Radio Corporation v. Hazeltine Research,

Inc., the Court reaffirmed that at least some violations of the antitrust laws represent modified

continuing violations. Zenith Radio Corporation v. Hazeltine Research, Inc., 401 U.S. 321 (1971).

In Zenith, the Supreme Court tolled the limitations statute as to claims for future damages on the

ground that these damages would have been speculative, at best, in any suit filed at an earlier

juncture. Id. at 341-42. Zenith Radio, the Court posited the general rule that in the antitrust context,

"each time a plaintiff is injured by an act of the defendants a cause of action accrues to him to

recover the damages caused by that act and that, as to those damages, the statute of limitations runs

from the commission of the act." Id. at 338.


        Additionally, the same rules have been applied to Civil Rights as well, which essentially is

exactly the type of case that we are currently dealing with. Virginia Hospital Association v. Baliles

involved a challenge under 42 U.S.C. § 1983 to a state procedure for reimbursing hospitals for the

cost of treating Medicaid patients. . Virginia Hospital Association v. Baliles, 868 F.2d 653 (4th

Cir. 1989). The plaintiff, a non-profit organization of Virginia health care providers, sought

injunctive relief and a court order declaring the procedure unlawful. Id. at 656. The state invoked

the statute of limitations as a defense, arguing that the plaintiff's claim was time-barred because

the policy had been enacted more than two years (the relevant limitations period) prior to the filing

of suit. Id. at 663. In rejecting the state's argument, the United States Court of Appeals for the


                                                  19
        Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 30 of 32




Fourth Circuit agreed with the district court that the plaintiff "had alleged an ongoing constitutional

violation, and that the statute [of limitations] would not have begun to run until the violation

ended.” Id. The court of appeals also agreed with the district court's conclusion that "[t]he

continued enforcement of an unconstitutional statute cannot be insulated by the statute of

limitations,' Id. Additionally, see generally Palmer v. Board of Education, 46 F.3d 682 (7th Cir.

1995) (refusing to assert the statute of limitations for “series of wrongful acts that create a series

of claims.”).


       As to the breach of contract, unjust enrichment and the other state claims, the statute that

applies is the a four year statute, rather than a two year statue, as per either 42 Pa. Consol. Stat. §

5525(7), (8); 42 Pa. Consol. Stat. § 5529 for written contracts or 42 Pa. Consol. Stat. § 5525(3)

for oral contracts. These relate to the modification that was offered and which payments were made

on it, and only became apparent when the recent modification was signed, and the Foreclosure

matter finally withdrawn.


       VI.      DISMISSAL WITHOUT PREJUDICE TO PURSUE REMAINING CLAIMS

                AGAINST BIRCH




                                          CONCLUSION

       Pursuant to the above, Plaintiff requests the order granting the motions to dismiss be

vacated.



Dated: May 3, 2021                                     ___/s/ Joshua Thomas________
                                                       Joshua Thomas Esq.

                                                  20
Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 31 of 32




                                   Supreme Court ID No. 003992012
                                   225 Wilmington-West Chester Pike
                                   Suite 200
                                   Chadds Ford, PA 19317
                                   Phone: (215) 806-1733
                                   Email: JoshuaLThomas@gmail.com




                              21
       Case 2:19-cv-05280-GAM Document 24 Filed 06/21/21 Page 32 of 32




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


  Cary W. Drake;
                                                  CIVIL ACTION NO.: 2:16-CV-08797-MCA-LDW

               Plaintiff,                                           Civil Action

               v.

  Wells Fargo Bank, N. A., et al.

               Defendants


                             CERTIFICATION OF SERVICE

        The undersigned hereby certified that a true, accurate, and correct copy of the
aforementioned pleadings has been served upon all parties of record via the Court’s ECF system
on this same day.


                                                         Respectfully submitted,
                                                         _/s/ Joshua L. Thomas_________
                                                         Joshua L. Thomas Esq.




                                             22
